Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner notes that the miscellaneous document filed 28 April 2020 is not considered an Information Disclosure Statement.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In claims 1 and 9, and claims dependent thereon, a transfer module has been interpreted as a plurality of structures of a substrate processing system/platform minus the processing modules thereof.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As discussed above, “image processing system” invokes interpretation under U.S.C. 112(f). However, no reference of “image processing system” in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

	Claim limitation “image processing system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 preamble recite “a manufacturing platform” whereas claim 1 preamble from which claims 2-8 depend recites “a manufacturing platform”.  Since claim 1 is the independent claim, Examiner has assumed that each of the other claims was also meant to be drawn to “a transfer module”.  Clarification and/or correction is requested.
Claim 2 further clarifies properties of the “the plurality of processing modules.  However, Examiner notes that the claim is drawn to intended use at best, but is also unclear because the plurality of processing chambers are not part of the claimed invention “a transfer module”.  As detailed above, the plurality of processing modules have not been interpreted as part of the transfer module.  Clarification and/or correction is requested.
Claims 11-15 recite the limitation "the optical detection system”.  There is insufficient antecedent basis for this limitation in these claims.  Examiner assumes the claim was meant to refer to “the optical inspection system” and has been examined accordingly.
Claims 12-15 recites the “optical detection system”/optical inspection system comprise a surface analysis component, a pattern analysis component, a thickness analysis component and a stress analysis component, respectively.  However, the features do not coincide to any structural feature thus the bounds of the claim are unclear.  The claim language at issue has been interpreted as intended use. 
Claim 16 is drawn to “A manufacturing platform” and also recites “a common manufacturing platform”.  It is unclear from the claim language whether or not they are meant to refer to the same platform.  In order to expedite examination, Examiner has assumed they refer to the same feature.

Claim 16 includes more than one measurement region and more than one inspection system.  Each time they are recited in the claim the full name of each should be recited to ensure clarity.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,630,995 to Hunter.
Regarding claim 1:  Hunter also discloses a transfer module capable of implementation with a manufacturing platform, the transfer module comprising:  a transfer chamber (Fig. 1A, 110 or Fig. 6, 42) having an internal space for the movement of the workpiece, the transfer chamber capable of being 
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, Examiner notes that the one or more processing modules are not considered a part of the claimed apparatus, even if they happen to be disclosed in the relied upon prior art.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, Examiner notes Hunter teaches these intended uses (see, e.g., column 6, rows 1-29).
With respect to claim 3, as is shown in Fig. 13A, the inspection system is positioned externally of the pass-through internal space, the inspection system configured for directing an inspection signal into the measurement region from outside the external space for measuring data associated with an attribute of the workpiece.
With respect to claim 4, the transfer module may further comprise an access port (Fig. 13, 1310 and 1312) coupled with the transfer chamber, the access port being transparent to the passage of the inspection signal from the inspection system into the internal space to the measurement region.
With respect to claim 5, the inspection system includes at least one signal source (56) for directing at least one of an electromagnetic signal, an optical signal (54), a particle beam, or a charged particle beam to be incident onto a surface of the workpiece positioned in the measurement region; and at least one detector (58) arranged to receive at least one of electromagnetic signal, an optical signal (74), a particle beam, or a charged particle beam reflected from a surface of the workpiece for measuring data associated with an attribute on the workpiece.

With respect to claim 7, the inspection system is operable for measuring data associated with an attribute of the workpiece using at least one of the claimed techniques, e.g., spectroscopy (see, e.g., column 6, rows 45 through column 7, row 7 and column 10, rows 35-65).
With respect to claim 8, the pass-through internal space and measurement region are capable of being maintained as a controlled environment that includes at least one of a vacuum environment or an inert gas atmosphere (see, e.g., column 6, rows 13-17).

Regarding claim 9:  Hunter discloses a transfer module capable of implementation with one or more processing modules for moving a workpiece into and out of the one or more processing modules for the fabrication of electronic devices thereon, the transfer module comprising:  a transfer chamber (Fig. 1A, 110 or Fig. 6, 42) having an internal space for the movement of the workpiece, the transfer chamber comprising one or more transfer ports (e.g. Fig. 6, 46) disposed around a perimeter of the transfer chamber; a transfer mechanism (50) positioned inside the internal space of the transfer chamber and configured to move the workpiece along horizontal plane within the internal space an selectively into and out of the one or more processing modules (Note:  the “one or more processing modules” are not being considered of part of the claimed invention) being opposite a corresponding transfer port of the one or more transfer ports; and an optical inspection system (56 and 58, OIS 150) coupled to the transfer chamber, the optical inspection system comprising a sensor aperture (64 and 70 or 120) disposed opposite of the horizontal plane and within the perimeter of the transfer chamber.
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, Examiner notes that the one or more processing modules are not considered a part of the claimed apparatus, even if they happen to be disclosed in the relied upon prior art.
With respect to claim 10, the sensor aperture is arranged proximate to a corresponding processing module of the one or more processing modules.  Examiner notes that even if the one or more processing chambers/plurality of processing chambers were interpreted as part of the claimed “transfer module”, which they are not, see above, the type of processing performed thereon would be considered intended use, wherein the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, Examiner notes Hunter teaches these intended uses (see, e.g., column 6, rows 1-29).
With respect to claim 11, the optical inspection system comprises an image capture device (58), a light source (56), and an image processing system (86, also see Fig. 26 and accompanying text) to analyze images stored in memory.  
With respect to claims 12-15, the optical inspection system as detailed above would be capable of inspecting and analyzing any one of surface, pattern, thickness and stress of a workpiece, wherein the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 16, Hunter also discloses a common manufacturing platform for the fabrication of electronic devices, comprising:  a plurality of process modules (Fig. 1A, 114, Fig. 6, 44) for processing a workpiece through a plurality of processes in a process sequence; a transfer module coupled to the common manufacturing  platform for moving the workpiece into and out of the processing modules to effect the process sequence, the transfer module comprising:  a transfer chamber (Fig. 1A, 110 or Fig. 6, 42) having an internal space for the movement of the workpiece, the transfer chamber comprising one or more transfer ports (e.g. Fig. 6, 46) disposed around a perimeter of the transfer chamber; a transfer mechanism (113, 50) positioned inside the internal space of the transfer chamber and configured to move the workpiece through the internal space and selectively into and out of the one or more processing modules; a pass-through chamber (106) having an internal space for the movement of the workpiece, the pass-through chamber positioned between the transfer chamber and another transfer chamber (104); a first measurement region (inside 110 below 120) located within the internal space of the transfer chamber, the measurement region accessible by the transfer mechanism for positioning the workpiece in the first measurement region at least one of before or after the workpiece is processing in a processing module of the plurality of processing modules; a second measurement region (inside 106; also see, e.g., 13A-13C and column 6, rows 37-44, column 19, rows 25-29 which states that measurement be done in any chamber) located within the internal space of the pass-through chamber, the second measurement region accessible by the transfer mechanism for positioning the workpiece in the second measurement region; a first inspection system (56 and 58, OIS 
With respect to claim limitations drawn to intended use, Examiner notes the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In particular, Examiner notes that the one or more processing modules are not considered a part of the claimed apparatus, even if they happen to be disclosed in the relied upon prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARLA A MOORE/               Primary Examiner, Art Unit 1716